Citation Nr: 1332036	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-13 464	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318, to include whether there was clear and unmistakable error (CUE) in a December 1989 rating decision that denied entitlement to a total rating for service-connected posttraumatic stress disorder (PTSD) with history of chronic brain syndrome due to trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In July 2009, the RO, in relevant part, denied the appellant's claims of entitlement to accrued benefits, service connection for the cause of the Veteran's death and DIC under 38 U.S.C. § 1318.  In June 2012, the RO denied the appellant's claim of CUE in a December 1989 rating decision that denied entitlement to a total rating for service-connected PTSD with history of chronic brain syndrome due to trauma.

In September 2010, the appellant withdrew her request for a personal hearing at the RO.  See 38 C.F.R. § 20.704 (2012).

In April 2012, the Board denied the appellant's claim of entitlement to accrued benefits, thus, that issue is no longer before the Board for appellate consideration.  The Board also remanded the appellant's claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C. § 1318, to include whether there was CUE in a December 1989 rating decision, for additional development.  The case has since been returned to the Board for further appellate consideration.  





FINDINGS OF FACT

1.	The Veteran in this case served on active duty from February 1943 to August 1946.  The appellant is the Veteran's widow.

2.	On October 2, 1010, the Board was notified by the Social Security Administration (SSA) that the appellant died in August 2013. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
	A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


